Citation Nr: 0012117	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left knee injury.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

3.  Entitlement to a compensable evaluation for a right 
(major) dorsal wrist ganglion cyst, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had over twenty years active service ending with 
his retirement in August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 1999, the Board remanded this case 
for further development.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury do not result in recurrent subluxation or lateral 
instability; range of motion is limited to no more than 0 
degrees extension and 130 degrees flexion. 

2.  The veteran's service-connected bilateral hearing loss 
results in pure tone thresholds no greater than 40 Hertz in 
the right ear and 45 Hertz in the left ear, with speech 
recognition no worse than 92 percent in the right ear and 94 
percent in the left ear.  

3.  The veteran's service-connected right (major) dorsal 
wrist ganglion cyst, post operative results in a non-tender 
scar with no functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for service-connected residuals of a left knee injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7 , 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).

2.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic 
Code 6100 (1999).

3.  The criteria for a compensable evaluation for a right 
(major) dorsal wrist ganglion cyst, post operative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
evaluation are well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time. See 
Fenderson v. West, 12 Vet.App. 119 (1999).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
development actions accomplished pursuant to the Board's 
February 1999 remand, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claims and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the present 
case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, as this 
appeal arises from the assignment of ratings after a grant of 
service connection, it is not the present level of disability 
which is of primary importance.  Instead, the entire period 
in question must be considered to ensure that consideration 
is given to the possibility of staged ratings, that is, 
separate ratings must be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

I.  Left Knee

The veteran's service-connected residuals of a left knee 
injury are currently evaluated as noncompensable under 
Diagnostic Code 5257.  Impairment under that Code warrants a 
10 percent evaluation if slight.  Otherwise a noncompensable 
evaluation is warranted.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257.  Other potentially applicable Codes are 
5260 for limitation of flexion and 5261 for limitation of 
extension.  Under Code 5260, a 0 percent rating is warranted 
where flexion is limited to 60 degrees; a 10 percent rating 
is warranted where flexion is limited to 45 degrees.  Under 
Code 5261, a 0 percent rating is warranted where extension is 
limited to 5 degrees; a 10 percent rating is warranted where 
extension is limited to 10 degrees. 

The veteran has articulated complaints of left knee pain at 
various points in time.  A January 1989 entry which makes 
reference to left knee pain reflects that the veteran elected 
not to undergo surgery at that time and was to use a brace as 
needed.  A January 1991 entry documents an assessment of left 
knee pain.  The veteran also complained of left knee pain 
during hearings in February 1990 and January 1991.  

However, a VA examination in February 1989 revealed no 
clinical findings of left knee impairment which would warrant 
a compensable rating under any applicable diagnostic 
criteria.  There was no pain, swelling, or tenderness; 
flexion was present to 140 degrees; and the ligaments were 
intact.  The examination diagnosis was left knee condition, 
no disease found.  Examination in May 1990, notwithstanding 
the veteran's complaints of pain and swelling in the knee, 
revealed normal gait and posture, intact ligaments, extension 
from 0 degrees and flexion to 130 degrees, and a lack of 
tenderness to palpation about the knee joint.  Pertinent 
diagnoses were:  residuals of left knee injury, no history 
of, and pain and limitation of motion of the left knee.  An 
examination in May 1997 revealed full range of motion in the 
knees.  Examination revealed no swelling or joint deformity, 
no lateral instability, no crepitus, and no pain on rotating 
the tibia on the knee joint.  X-ray examination revealed a 
normal left knee.  

Pursuant to the Board's February 1999 remand, the veteran was 
afforded a VA examination in August 1999.  X-ray examination 
at that time revealed a normal left knee.  Although the 
veteran was to be afforded a physical examination of the left 
knee, as well, the examination report is to the effect that 
the veteran failed to cooperate with the examination. 

With regard to evaluation under Diagnostic Code 5257, the 
record does not show that the veteran's left knee disability 
results in any recurrent subluxation or lateral in stability.  
With regard to Diagnostic Codes 5260 and 5261, the Board has 
considered the rating criteria applicable to the left knee 
and the holding and the decision of the Court pertaining to 
the roles of factors such as pain on use in determining the 
level of limitation of motion present.  See DeLuca v. Brown, 
8 Vet. App. 202, 205-57 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, while certain medical evidence shows some slight 
limitation of flexion, there is no persuasive evidence to 
show that flexion is limited to 45 degrees even with 
additional functional loss due to pain, weakness, etc.  

II.  Hearing Loss

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The changes in question, however, have no bearing 
upon the outcome of the veteran's claim. 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  An authorized audiometric examination in August 
1999 revealed average pure tone thresholds, measured in 
Hertz, of 40 in the right ear and 45 in the left ear.  Speech 
recognition utilizing the Maryland CNC word list  was 92 
percent in the right ear and 96 percent in the left ear.  
Examination in May 1990 revealed average pure tone thresholds 
of 32.5 right ear and 28.75 in the left ear.  Speech 
recognition was 98 percent in the right ear and 94 percent in 
the left ear.  These findings warrant a noncompensable 
evaluation.  38 C.F.R. § 4.85, Tables VI , VII. 

Treatment records document the presence of hearing loss and 
reflect that the veteran was fitted with hearing aids.  A 
number of entries, including November 1991, January 1994, and 
April 1994 document the result of audiological evaluations.  
Although these reports do not constitute authorized 
audiometric evaluations and do not report hearing loss levels 
at all relevant frequencies, the Board observes that results 
of those examinations appear largely consistent with the 
results of the authorized VA examinations in question and do 
not give reason to question the results of the VA 
examinations.   

III.  Residuals of Post-operative Right Wrist Ganglion

The veteran's service-connected right dorsal wrist ganglion 
cyst, post operative (major), is evaluated as noncompensable 
under Diagnostic Code 7819, pertaining to new growths.  New 
growths are evaluated as scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  Scars are evaluated based upon 
limitation of function, and scars which are tender and 
painful on objective demonstration or which are poorly 
nourished, with repeated ulceration, warrant a minimum 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805.  In addition, disfiguring scars of the 
face, head or neck warrant a 10 percent evaluation, if 
moderately disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

The veteran has complained of pain in his wrist.  A VA 
examination of the wrist in May 1990, however, revealed an 
eight centimeter surgical scar which was described as well 
healed and hidden in the folds of the skin, with no 
tenderness or attachment to the deeper tissue.  Examination 
revealed no swelling of the dorsum of the right wrist.  The 
right wrist demonstrated normal range of motion and good 
grip.  X-ray examination revealed no abnormality.  

Examination of the wrist in August 1999, revealed a four 
centimeter scar.  There was slight depression, but no 
underlying tissue loss or other abnormality.  The scar was 
not tender, and there were no masses or evidence of residual 
ganglion cyst.  Range of motion was normal.  Strength and 
dexterity were normal.  The examiner's diagnosis reflects 
that prior surgical removal of a ganglion cyst of the right 
dorsal wrist resulted in no residuals.  The examiner, whose 
report reflects a review of the claims file, indicated that 
arthralgias of the wrist were unrelated to the prior ganglion 
cyst removal.  

The evidence before the Board reflects that the veteran's 
disability results in no functional impairment.  The scar is 
not disfiguring, is not painful, and apparently does not 
ulcerate.  There is no basis, therefore, for a compensable 
evaluation.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the three issues on appeal, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that a service connected 
disorder at issue has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal as to any of the issues. 


ORDER

The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

